 

 

 

USDC SBNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

X DATE FILED: 23 / Ge

 

 

 

CHRISTOPHER O’ROURKE,

 

 

Plaintiff, :
: ORDER
-against- :
: 19-CV-3532 (GBD)\(KNF)
BLOOMS DELI, :
Defendant. :
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

By an order dated October 11, 2019, plaintiff was directed to advise the Court, on or before
October 21, 2019, of the status of this action, as the: (1) defendant has failed to answer or move
against the complaint; (2) time for doing so had expired; and (3) docket sheet does not reflect any
activity by the plaintiff, based on the defendant’s failure to respond to the complaint. The plaintiff
failed to comply with the Court’s October 11, 2019 order. Owing to the plaintiff's pro se status, the
Court will grant him another opportunity to advise it of the status of this action. Therefore, on or
before February 10, 2020, the plaintiff shall advise the Court, in writing, of the status of this action.
The plaintiff shall send his writing to the Court’s Pro Se Intake Office. The plaintiff is reminded that
failing to comply with a court order may result in sanctions, including the dismissal of a complaint.

Dated: New York, New York SO ORDERED:

February 3, 2020 ee me,
ic Cote ta thee 4 Le hy

Copy mailed to: KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

Christopher O’ Rourke

 
